—Appeal from a decree of the Surrogate’s Court of Kings county denying the petitioner, husband of the decedent, the right of election under section 18 of the Decedent Estate Law, and also denying his right to a setoff of exempt personal property pursuant to section 200 of the Surrogate’s Court Act. Decree unanimously affirmed, with costs to respondents, payable by appellant personally. The burden of establishing that the husband abandoned the deceased wife was upon the executors who alleged that fact. (Matter of Green, 155 Misc. 641; affd., 246 App. Div. 583.) They amply sustained that burden without recourse being had to the certificate of conviction of the husband in the Domestic Relations Court (Family Court) of the City of New York, County of Kings. Present —■ Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.